Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/31/2022 has been entered.

Status of Claims
In the response filed 01/31/2022, the following occurred:  Claims 1, 8 and 15 were amended.  
Claims 3, 5-7, 10, 12-14, 17 and 19-20 were previously canceled.
Claims 1-2, 4, 8-9, 11, 15-16 and 18 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-2, 4, 8-9, 11, 15-16 and 18 are the inclusion of the limitation in the claims, A computer-implemented method for visual diarization of an encounter, executed on a computing device, comprising: obtaining encounter information of a patient encounter, wherein obtaining the encounter information includes one of utilizing a virtual assistant to audibly prompt a patient to provide at least a portion of the encounter information during a pre-visit portion of the patient encounter and utilizing the virtual assistant to audibly prompt the patient to provide at least a portion of the encounter information during a post-visit portion of the patient encounter, wherein 

The most remarkable prior art of record is as follows:
Rodriguez et al.:  U.S. Patent Application Publication U.S. 2017/0185716 A1
Ortiz et al.:  U.S. Patent Application Publication U.S. 2016/0210429 A1
Acquista et al.:  U.S. Patent Application Publication U.S. 2014/0275928 A1
Kamen et al.:  U.S. Patent Application Publication U.S. 2014/0188516 A1
O’Keefe:  U.S. Patent Application Publication U.S. 2015/0149207 A1
Goldberg:  U.S. Patent Application Publication U.S. 2014/0169767 A1
Prodanovich:  U.S. Patent Application Publication U.S. 2012/0197660 A1
Johnson:  U.S. Patent Application Publication U.S. 2014/0288968 A1
Tsai:  U.S. Patent Application Publication U.S. 2012/0078626 A1
Gainsboro:  U.S. Patent Application Publication U.S. 2016/0217807 A1
Palakodety:  U.S. Patent Application Publication U.S. 2018/0197548 A1
Van Hoff et al., Ageing-in-place with the use of ambient intelligence technology: Perspectives of older users, International Journal of Medical Informatics, Volume 80, Issue 5, May 2011, Pages 310-331, ISSN 1386-5056, https://doi.org/10.1016/j.ijmedinf.2011.02.010.
Weibel et al., LAB-IN-A-BOX: Semi-automatic tracking of activity in the medical office, Personal and Ubiquitous Computing, 19(2), 2015, 317-334. doi: http://dx.doi.org/10.1007/s00779-014-0821-0
Divakaran et al.:  WIPO Patent Application Publication WO 2017/100334 A1
Robaina et al.:  WIPO Patent Application Publication WO 2018/132336 A1


  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JASON DUNHAM can be reached on 571.272.8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686